Citation Nr: 0201766	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  01-06 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for residuals of left shoulder trauma and surgical 
repair. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from August 1994 to August 
1999.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.


FINDINGS OF FACT

1.  The veteran is right hand dominant; therefore, his left 
shoulder is his minor upper extremity.

2.  At the time the veteran entered service, examination of 
the left shoulder was normal; no impairment was detected.       

3.  From August 29, 1999, the service-connected residuals of 
left shoulder trauma and surgical repair are principally 
manifested by complaints of pain on motion and objective 
findings of limitation of flexion to 90 degrees which is 
shoulder level, pain on motion, and tenderness in the 
acromioclavicular joint.    

4.  The scar of the left shoulder, which is a residual of the 
surgical repair, is tender and hypersensitive upon objective 
demonstration.  


CONCLUSIONS OF LAW

1.  From August 29, 1999, the criteria for a 20 percent 
evaluation for residuals of left shoulder trauma and surgical 
repair have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.22, 4.40, 4.45, 4.71a, Diagnostic Code 5201 
(2001).

2.  The criteria for a 10 percent evaluation for a scar of 
the left shoulder as a residual of the left shoulder trauma 
and surgical repair have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Criteria

Disability ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001). 

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service, or it is determined 
upon the evidence of record to have existed at that time.  It 
is necessary therefore, in all cases of this character to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total, no 
deduction will be made.  If the degree of disability at the 
time of entrance into the service is not ascertainable in 
terms of the schedule, no deduction will be made.  38 C.F.R. 
§ 4.22 (2001).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2001).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2001).  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
38 C.F.R. § 4.14 (2001); see Esteban v. Brown, 6 Vet. App. 
259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

Limitation of motion of the arm is rated under Diagnostic 
Code 5201, limitation of motion of the arm.  Under this 
diagnostic code, a 20 percent rating is assigned when there 
is limitation of motion of the major or minor arm at shoulder 
level  A 20 percent evaluation is assigned for limitation of 
motion of the minor arm to midway between the side and 
shoulder level, and a 30 percent rating is warranted when 
there is limitation of motion of the major arm midway between 
the side and shoulder level.  A 30 percent evaluation is 
assigned for limitation of motion of the minor arm to 25 
degrees from the side and a 40 percent disability evaluation 
is warranted when there is limitation of motion of the major 
arm to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2001).

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2001). 

Diagnostic Code 7803 provides a 10 percent rating for 
superficial poorly nourished scars with repeated ulceration.  
Under Diagnostic Code 7804, a 10 percent evaluation may be 
assigned for scars which are superficial, tender and painful 
on objective demonstration.  Diagnostic Code 7805 provides 
that a rating for scars is based upon the limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2001). 

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Factual Background

Service medical records show that upon enlistment examination 
in February 1994, examination of the upper extremities was 
normal.  An April 1995 service medical record indicates that 
the veteran had complaints of left shoulder pain with certain 
activities.  Examination revealed full range of motion of the 
left upper extremity.  Crepitus was noted.  A May 1995 
service medical record by an orthopedic clinic indicates that 
the veteran reported that when he was 18 years old, he 
injured his left shoulder.  He reported a several year 
history of popping and pain due to numerous subluxations and 
dislocations.  The veteran currently complained of mild left 
shoulder pain and mild popping.  Examination revealed that 
range of motion of the upper extremities was within normal 
limits.  Strength was 5/5.  There was subluxation in the left 
shoulder.  The assessment was rule out left shoulder 
tendonitis with posterior instability, chronic.  Physical 
therapy was prescribed.  

Service medical records show that the veteran sought 
treatment for left shoulder pain in April 1998.  Flexion and 
abduction of the left shoulder was to 170 degrees.  Strength 
was 5/5.  The assessment was anterior shoulder instability 
secondary to impingement.  A July 1998 service medical record 
indicates that the veteran underwent prolonged physical 
therapy and he was still having symptoms of instability.  An 
open Bankart repair was recommended.  Service medical records 
show that the veteran underwent an open Bankart repair of the 
left shoulder for recurrent instability in August 1998.  An 
August 1998 X-ray examination of the left shoulder was 
normal.  There was normal bone alignment.  The osseous 
structures and soft tissues were unremarkable.  The veteran 
developed a hematoma in the second postoperative week and in 
September 1998, he underwent an incision and drainage of the 
left shoulder due to infection.  A September 1998 service 
medical record from the orthopedic clinic reflects a 
diagnosis of open Bankart with subsequent incision and 
drainage with limited active range of motion.  The veteran 
was able to flex his left shoulder to 90 degrees and abduct 
to 80 degrees.  An August 1999 report of medical history 
reveals that the veteran reported having pain in the left 
shoulder.  An August 1999 separation examination report 
indicates that the veteran had a full range of motion of the 
left shoulder with no impingement.  He had a 5 by 3/8 inch 
scar on the anterior portion of the left shoulder.  The 
diagnosis was left glenoid labrial tear.  

A July 2000 VA examination report reveals that the veteran 
reported sustaining multiple trauma to his left shoulder as a 
result of a football injury and a car accident in service.  
The veteran was referred for physical therapy for three and a 
half years.  The veteran reported that the pain did not 
improve and he kept having a dislocation of the left 
shoulder.  He eventually had surgery on the left shoulder 
with a Bankart procedure in August 1998.  He underwent a 
second surgery for re-exploration of the shoulder in 
September 1998.  The veteran continued to experience pain, 
weakness, stiffness, inflammation, instability, locking, 
fatigue and lack of endurance on a constant basis.  The 
veteran reported that his left shoulder was painful all of 
the time and it was stiff chronically.  The veteran had been 
taking Motrin and Vicodin, and he underwent physical therapy.  
He reported that only Vicodin improved his symptoms.  He did 
not note any significant improvement from the surgeries or 
with Motrin.  The veteran reported that he had a scar on the 
left shoulder as a result of the surgeries and the scar was 
sensitive.   

Physical examination revealed that the veteran had an 11 by 
1.5 centimeter large disfiguring scar on the left anterior 
shoulder.  The scar was linear.  It was pink and elevated.  
There was evidence of tenderness and hypersensitivity in this 
area.  There was no evidence of adherence, drainage, or 
exudates.  There was no evidence of keloid formation.  The 
dominant hand of the veteran was his right hand.  The veteran 
was able to make a fist without difficulty.  Hand strength 
was normal.  Examination of the left shoulder revealed 
evidence of tenderness in the acromioclavicular joint.  There 
was no evidence of heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, or weakness.  
Active shoulder flexion was 90 out of 180 degrees with pain.  
Active abduction was 80 out of 180 degrees with pain.  Active 
external rotation was 80 out of 90 degrees with pain.  Active 
internal rotation was 80 out of 90 degrees with pain.  Range 
of motion of the left shoulder was limited by pain with pain 
having a major functional impact.  There was no weakness, 
fatigue or lack of endurance.  Motor strength was within 
normal limits at 5/5 in the upper extremities.  Sensation was 
intact in the upper extremities.  The diagnosis, in pertinent 
part, was left shoulder trauma, status post Bankart repair 
complicated by postoperative hematoma infection requiring 
exploration with residual disfiguring scar, subjective 
symptomatology, tenderness, limitation of motion, and glenoid 
cyst of the left shoulder.  

The examiner stated that objectively, on examination, there 
was evidence of a disfiguring scar.  The scar was tender.  
There was evidence of limited range of motion of the left 
shoulder and X-ray examination revealed a glenoid cyst.  
Regarding functional limitations, the examiner stated that 
the veteran should avoid heavy lifting, frequent overhead 
reaching, and crawling.   

A July 2000 X-ray examination of the left shoulder revealed a 
cystic change in the inferior glenoid process.  There was a 
loose osseous body adjacent to the inferior glenoid.  

Analysis

Initial Matters:  Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding his claim on 
appeal.  In January 2001, the RO notified the veteran of the 
VCAA.  In a May 2001 statement of the case, the RO notified 
the veteran of the pertinent law and regulations.  The RO 
also informed the veteran what evidence was considered.   

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  Review of the record reveals 
that the veteran was afforded a VA medical examination in 
July 2000 in order to determine the current severity of his 
disorder.  The veteran has not identified any relevant 
treatment records.  

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for re-adjudication 
is required under the VCAA or otherwise. 

Discussion

The Board notes that in the January 2001 rating decision, the 
RO determined that the veteran's left shoulder disability had 
existed prior to service and the RO granted service 
connection for residuals of left shoulder trauma and surgical 
repair on the basis that the left shoulder disability had 
permanently worsened as a result of service.  The RO 
concluded that a 10 percent disability existed prior to 
service.  38 C.F.R. § 4.22 indicates that in cases involving 
aggravation by active service, the rating will reflect only 
the degree of disability over and above the degree existing 
at the time of entrance into the active service, whether the 
particular condition was noted at the time of entrance into 
the active service, or it is determined upon the evidence of 
record to have existed at that time.  It is necessary 
therefore, in all cases of this character to deduct from the 
present degree of disability the degree, if ascertainable, of 
the disability existing at the time of entrance into active 
service, in terms of the rating schedule.  If the degree of 
disability at the time of entrance into the service is not 
ascertainable in terms of the schedule, no deduction will be 
made.  38 C.F.R. § 4.22 (2001).  

Therefore, while the veteran's left shoulder disability met 
the criteria for a 20 percent rating at the time of 
separation from service on August 28, 1999, the RO assigned 
only a 10 percent rating for compensation purposes under 
Diagnostic Code 5201, in view of the 10 percent deduction to 
account for pre-service impairment.

The Board finds that the RO incorrectly determined that the 
veteran's left shoulder disability was 10 percent disabling 
upon entry into service.  Service medical records show that 
upon enlistment examination in February 1994, examination of 
the upper extremities was normal.  An April 1995 service 
medical record indicates that the veteran had complaints of 
left shoulder pain with certain activities.  Examination 
revealed full range of motion of the left upper extremity.  A 
May 1995 service medical record by an orthopedic clinic 
indicates that the veteran currently complained of mild left 
shoulder pain and mild popping.  Examination revealed that 
range of motion of the upper extremities was within normal 
limits.  Strength was 5/5.  There was subluxation in the left 
shoulder.  The assessment was rule out left shoulder 
tendonitis with posterior instability, chronic.  Physical 
therapy was prescribed.  Service medical records further show 
that the veteran sought treatment for left shoulder pain in 
April 1998.  Flexion and abduction of the left shoulder was 
to 170 degrees.  Strength was 5/5.  The assessment was 
anterior shoulder instability secondary to impingement.  A 
July 1998 service medical record indicates that the veteran 
underwent prolonged physical therapy and he was still having 
symptoms of instability.  An Open Bankart repair was 
recommended.  Service medical records show that the veteran 
underwent an open Bankart repair of the left shoulder for 
recurrent instability in August 1998.  

The Board finds that the medical evidence of record shows 
that at the time the veteran entered service in August 1994, 
his left shoulder was essentially normal with full range of 
motion and normal strength.  No impairment was detected upon 
the enlistment examination.  However, the service medical 
records demonstrate that from 1995 to 1998, the veteran had 
increasing symptomatology in the left shoulder and this led 
to the surgical repair.  Thus, the Board finds that a 
noncompensable evaluation should be assigned to the left 
shoulder disability for the degree of impairment existing at 
the time of entrance into the active service.  See 38 C.F.R. 
§ 4.22.  

In applying the laws to existing facts, the record 
demonstrates the requisite objective manifestations for a 
20 percent evaluation for the service-connected residuals of 
left shoulder trauma and surgical repair under the provisions 
of Diagnostic Code 5201.  The medical evidence of record 
demonstrates that the veteran's left arm, which is his minor 
arm, is limited to the shoulder level.  The July 2000 VA 
examination report indicates that flexion of the left 
shoulder was to 90 degrees with pain.  38 C.F.R. § 4.71, 
Plate I, shows that full flexion of the shoulder is to 180 
degrees and flexion to shoulder level is 90 degrees.  

Thus, the medical evidence establishes that the veteran has 
range of motion of the left shoulder to the shoulder level.  
Based on the evidence of record, the Board concludes that the 
medical findings warrant the assignment of a 20 percent 
disability evaluation for the service-connected left shoulder 
disability under the provisions of Diagnostic Code 5201.  

The Board finds that a disability evaluation in excess of 20 
percent is not warranted for the left shoulder disability 
under Diagnostic Code 5201.  Under Diagnostic Code 5201, a 30 
percent evaluation is warranted if the minor arm has a 
limitation of motion to 25 degrees from the side.  As 
discussed above, the veteran is able to move his left arm to 
90 degrees, which is shoulder level.  This is well beyond 25 
degrees.  Thus, a disability evaluation of 30 percent is not 
warranted under Diagnostic Code 5201.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.    

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2001) may provide a basis for an 
increased evaluation for service-connected left shoulder 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not 
subsumed into the diagnostic codes under which the veteran's 
disabilities are rated, and that the Board has to consider 
the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.

The medical evidence shows that the veteran experienced 
painful motion due to the service-connected residuals of left 
shoulder trauma and surgical repair.  In the July 2000 VA 
examination, the examiner indicated that flexion of the left 
shoulder was limited by pain.  The VA examination report 
indicates that the pain limited the flexion of the left 
shoulder and arm to 90 degrees.  The Board notes that this 
limitation of motion is contemplated in the 20 percent rating 
under Diagnostic Code 5201.  There is no objective evidence 
that the pain causes additional limitation of motion or any 
additional disability.  The Board notes that the VA examiner 
indicated that hand strength and motor strength of the left 
upper extremity was normal.  The VA examiner stated that 
there was no evidence of heat, redness, swelling, effusion, 
drainage, abnormal movements, instability, weakness, fatigue, 
or lack of endurance.  Based on the above evidence, the Board 
finds that the evidence of record establishes that the 
veteran's left shoulder disability does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.    

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the shoulder.  Under Diagnostic Code 5203, 
impairment of the clavicle or scapula, the 20 percent rating 
is the highest schedular rating possible.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5203 (2001).  Ankylosis of the 
scapulohumeral articulation has not been demonstrated.  Thus, 
Diagnostic Code 5200 is not for application.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2001).  The Board also notes 
that there is no medical evidence of impairment of the 
humerus.  The August 1998 X-ray examination, performed after 
the surgical repair, indicates that there was normal bone 
alignment in the left shoulder.   The July 2000 X-ray 
examination did not detect any impairment of the humerus.  
Thus, Diagnostic Code 5202, impairment of the humerus, is not 
for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2001). 

As discussed above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson, supra.  The Board finds that staged 
ratings are not warranted in this case.  The Board has 
examined the record and finds that a 20 percent evaluation is 
warranted since August 29, 1999, the date after the veteran's 
separation from service.  There is no evidence that the 
veteran's service-connected left shoulder disability has met 
the criteria for a higher rating at any time since August 29, 
1999.  It appears from the medical evidence that the 
disability has remained essentially constant over the entire 
period.  Accordingly, a staged rating under Fenderson is not 
warranted.

The medical evidence of record has revealed the presence of a 
scar on the veteran's left shoulder as a result of the 
surgical repair of the left shoulder in service.  The Board 
has considered whether a separate disability rating is 
warranted pursuant to Diagnostic Codes 7803, 7804, or 7805.  
See Esteban, 6 Vet. App. at 262.  After carefully considering 
the matter, the Board finds that a 10 percent evaluation is 
warranted under Diagnostic Code 7804 for the scar of the left 
shoulder, since there is objective evidence of tenderness 
upon objective demonstration.  The July 2000 VA examination 
report indicates that there was tenderness and 
hypersensitivity of the left shoulder scar.  Thus, a separate 
10 percent evaluation is appropriate under Diagnostic Code 
7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

In summary, and for the reasons and bases stated above, the 
Board finds that the evidence supports a 20 percent 
disability evaluation under Diagnostic Code 5201 for the 
veteran's service-connected residuals of left shoulder trauma 
and surgical repair.  The Board also finds that the evidence 
supports the assignment of a separate 10 percent evaluation 
under Diagnostic Code 7804 for the scar of the left shoulder 
as a residual of the left shoulder trauma and surgical 
repair.  To this extent, the benefits sought on appeal are 
granted.  

Extraschedular ratings

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  In the May 2001 
statement of the case, the RO specifically considered whether 
extraschedular rating under 38 C.F.R. § 3.321(b) should be 
assigned as to the left shoulder disability on appeal.  The 
RO concluded that this case did not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

There is no evidence that the service-connected residuals of 
left shoulder trauma and surgical repair presents unusual or 
exceptional disability picture.  As discussed in detail 
above, the service-connected left shoulder disability causes 
limited motion of the left arm and tenderness in the 
acromioclavicular joint.  The veteran's left shoulder 
disability is rated under Diagnostic Code 5201, limitation of 
motion of the arm, and this diagnostic code contemplates loss 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 
Board finds that the veteran's symptoms are consistent with 
the criteria in the Rating Schedule.  The veteran's symptoms 
are normal manifestations of this disorder and such symptoms 
are contemplated under Diagnostic Code 5201.  The Board finds 
that the disability picture is not unusual or exceptional and 
does not render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).    

There is no indication that the veteran has been hospitalized 
frequently for the left shoulder disability.  Indeed, there 
is no evidence of any hospitalization since 1998.  The Board 
further finds that the evidence of record does not establish 
that the veteran's service-connected left shoulder disability 
causes marked interference with employment.  The Board 
stresses that 38 C.F.R. § 3.321(b)(1) requites marked 
interference with employment, not simply interference.  The 
currently assigned 20 percent disability evaluation for the 
left shoulder disability under Diagnostic Code 5201 and the 
10 percent disability evaluation for the scar on the left 
shoulder under Diagnostic Code 7804 are an acknowledgment on 
the part of VA that interference with employment exists.  See 
38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  

The Board has no reason to doubt that the veteran's 
disability causes him discomfort and may limit his efficiency 
in certain tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  See 
also 38 C.F.R. §§ 3.321(a), 4.1 (2001).  

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the residuals of left shoulder trauma and 
surgical repair.   



ORDER

Entitlement to a 20 percent disability evaluation residuals 
of left shoulder trauma and surgical repair is granted, 
subject to controlling regulations governing the payment of 
monetary awards.

Entitlement to a separate 10 percent disability evaluation 
for a scar of the left shoulder as a residual of the left 
shoulder trauma and surgical repair is granted, subject to 
controlling regulations governing the payment of monetary 
awards.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

